COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
                                         NO. 2-03-053-CR
                                         
 
NORMAN DEAN VAUGHAN, JR.                                              APPELLANT 
 
V.
THE STATE OF TEXAS                                                                  STATE
----------
FROM THE 271ST DISTRICT COURT OF WISE COUNTY
----------
MEMORANDUM OPINION
 AND JUDGMENT
----------
        We have considered “Appellant's Motion To Withdraw Notice Of  Appeal 
And Dismiss Appeal.”  The motion complies with rule 42.2(a) of the rules of 
appellate procedure.  Tex. R. App. P. 42.2(a).  No decision of this court having 
been delivered before we received this motion, we grant the motion and dismiss 
the appeal.  See id.; Tex. R. App. P. 43.2(f).
 
                                                                  PER CURIAM
PANEL D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: October 30, 2003